Exhibit 10.3 SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT (this “ Amendment ”), effective as of March29,2015, is entered into by and among ENSERVCO CORPORATION, a Delaware corporation (“ Enservco ”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“ Dillco ”), and HEAT WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“ Heat Waves ”) (Enservco, Dillco and Heat Waves, and each Person joined hereto as a borrower from time to time, each, a “ Borrower ” and collectively, “ Borrowers ”), PNC BANK, NATIONAL ASSOCIATION, as the sole Lender on the date hereof, and PNC BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity, “ Agent ”), with reference to the following facts: RECITALS A.
